Citation Nr: 1209876	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-09 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for a low back disorder, including spondylolisthesis and osteoarthritis with associated pain.

2.  Entitlement to service connection for this low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1962 to December 1963.

A September 1964 decision of the Department of Veterans Affairs (VA) Regional Office (RO) initially considered and denied his claim for service connection for residuals of a back injury - including spondylolisthesis.  He appealed that decision to the Board of Veterans' Appeals (Board/BVA), but the Board also denied that initial claim in a May 1965 decision.  And since, at the time, there was no further level of appellate review, the Board's decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

A more recent February 2007 RO decision determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen this claim.  The RO also determined that the prior decision denying this claim, including the decision to deny compensation for the spondylolisthesis, did not involve clear and unmistakable error (CUE).  The Veteran appealed this more recent decision to the Board.

In this decision, on appeal, the Board is reopening the claim because there is new and material evidence.  But rather than immediately readjudicating the claim on its underlying merits, the Board instead is remanding the claim to the RO via the Appeals Management Center (AMC) for further development.



FINDINGS OF FACT

1.  A May 1965 Board decision denied service connection for spondylolisthesis.  The Board determined the Veteran had not sustained any significant injury to his spine while in service.  The Board also indicated that spondylolisthesis was not in itself a congenital condition, although it was commonly associated with a congenital defect of the spine.  Therefore, reasoned the Board, if there was such a congenital defect, slight trauma may cause spondylolisthesis, but only severe trauma would cause the disability in a normal spine.  So, concluded the Board, irrespective of whether a congenital defect existed in this case, the contention that a back injury was sustained while in service was not supported by the evidence then of record.

2.  Additional evidence received since that May 1965 Board decision, however, is not cumulative or redundant of evidence considered in that decision, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The May 1965 Board decision that denied service connection for spondylolisthesis is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening this claim, and then further developing it on remand before readjudicating it on its underlying merits, there is no need to discuss at this juncture whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This is better determined once the additional development on remand has been completed, including in terms of:  (1) informing the Veteran of the information and evidence not of record that is necessary to substantiate this claim; (2) informing him of the information and evidence that VA will obtain and assist him in obtaining; and (3) informing him of the information and evidence he is expected to provide.  Proper VCAA notice also must advise him of the "downstream" disability rating and effective date elements of his claim, in the event service connection is eventually granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, since the Board is reopening this claim, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of this claim that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim, regardless, so irrespective of any Kent concerns.


II.  Whether there is New and Material Evidence to Reopen the Claim

The Veteran originally filed a claim for service connection for dislocated vertebrae in his spine in June 1964.  He alleged that he had dislocated his back during service, in 1962, which had resulted in his discharge from the U. S. Army Reserves.

In a September 1964 rating decision in response to that initial claim, the RO denied service connection for this alleged back injury because, although the Veteran's service record (SR) showed he was seen in December 1962 for sore muscles in his lower back, and that treatment consisting of heat, sodium salicylate and wintergreen resultantly was prescribed, no diagnosis was made other than sore muscles.  Also, the report of his final physical in the reserves showed he was released from service because of first-degree spondylolisthesis, which the RO indicated was a constitutional or developmental abnormality and not a disability under the law.

Therefore, concluded the RO, his SR showed him to have been seen on one occasion for sore muscles of the back with no further treatment being given during his remaining service consisting of over a year.  The disability for which he was released from the reserves was considered to be a constitutional or developmental abnormality and not a disability under the law, so, according to the RO, in no way related to the sore muscles for which he was treated in service.

The Veteran appealed that decision to the Board.  But in a May 1965 decision the Board affirmed the denial of the claim.  The Board determined he had not sustained any significant injury to his spine while in service.  The Board also indicated that spondylolisthesis was not in itself a congenital condition, although it was commonly associated with a congenital defect of the spine.  Therefore, reasoned the Board, if there was such a congenital defect, slight trauma may cause spondylolisthesis, but only severe trauma would cause the disability in a normal spine.  So, concluded the Board, irrespective of whether a congenital defect existed in this case, the contention that a back injury was sustained while in service was not supported by the evidence then of record.

The Board's May 1965 decision denying the claim subsumed the RO's September 1964 decision denying the claim.  38 C.F.R. § 20.1104.  And since, at the time, there was no further level of appellate review, the Board's decision became final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

So that May 1965 decision marks the starting point for determining whether there is new and material evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial on any basis, so irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).  If there is new and material evidence, this claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  

The Board has a legal duty to address this "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted, it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, irrespective of what the RO may have determined in this regard, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  If the Board finds that no such evidence has been offered, that is where the analysis must end because further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992). 


The Veteran filed this petition at issue to reopen this claim in October 2006.  Consequently, the amended regulation concerning what would constitute new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the amended version to a petition to reopen received on or after August 29, 2001.

According to this amended version of the governing regulation, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The weight, i.e., probative value, of the evidence in relation to other evidence is not determined until readjudicating the claim on its underlying merits.

The only pertinent evidence on file at the time of the Board's May 1965 decision was the Veteran's STRs, including those from his service in the Reserves.

During the many years since that May 1965 Board decision, however, the RO has obtained additional VA treatment records.  These additional VA treatment records are not only new, since they were not considered when previously adjudicating and denying this claim, but also are material to the disposition of this claim.  Specifically, these VA treatment records show additional diagnoses referable to the back, including degenerative changes, left foraminal disc protrusion, grade-one anterolisthesis secondary to chronic pars defects, left foraminal narrowing, and right lateral recess stenosis and mild central canal stenosis.

Therefore, because the Veteran's initial claim for service connection for a low back disorder was denied because - at the time - there was only indication of spondylolisthesis and what the Board determined was insufficient evidence of the type of injury in service that could have resulted in additional disability, these VA treatment records confirming these additional diagnoses, so additional low back disability, go to the very heart of the previous denials of this claim.  Thus, these additional VA treatment records relate to an unestablished fact necessary to substantiate this claim and raise a reasonable possibility of substantiating this claim.  Consequently, this is new and material evidence as defined by VA regulation.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen a claim, not instead evidence that is new, material, and raises a reasonable possibility of substantiating the claim).  That is to say, there is no third requirement for reopening a claim, and the newly presented evidence need not be probative of all the elements required to grant the claim, just probative of at least one element that was a specified basis for the last disallowance of the claim.

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim for further development.



ORDER

The petition to reopen the claim for service connection for a low back disorder, to include spondylolisthesis and osteoarthritis with associated low back pain, is granted, but subject to the further development of this claim in the remand below.


REMAND

Before addressing this claim on its underlying merits, the Board finds that additional development of the evidence is required.

For purposes of establishing entitlement to service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

This presumption of soundness when entering service attaches when there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

If the condition in question was not noted during the enlistment examination, then VA must show by clear and unmistakable evidence both that the condition preexisted service and that it was not aggravated during or by the Veteran' service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If, on the other hand, a pre-existing condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The government may show a lack of aggravation by establishing that there was no increase in disability during active service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Independent medical evidence usually is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a 
pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).


Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Turning now to the relevant facts of this particular case.  As already alluded to, the Veteran's STRs reveal that, in December 1962, he complained of sore muscles in his lower back, although there were no further complaints or symptoms referable to his back for the remainder of that service - including at the time of separation.  Subsequently, when he was reexamined in May 1964, as a member of the Reserves, he gave a history of a back injury in March 1962, and X-rays of the lumbosacral segment of his spine revealed he had spondylolisthesis.  The RO denied his claim for service connection in a September 1964 rating decision on the basis that his spondylolisthesis was a constitutional or developmental abnormality and not a disability under the law.  On appeal the Board issued a decision in May 1965 also denying the claim, in the process acknowledging that spondylolisthesis was not a congenital condition in itself, but was commonly associated with a congenital defect of the spine.  The Board further concluded that, regardless of whether the Veteran had a congenital defect of the spine, there was no evidence that a significant back injury to his spine had been sustained during his service, according to the evidence then of record.

Since service, however, the Veteran has received several other diagnoses, including degenerative changes, left foraminal disc protrusion, grade-one anterolisthesis secondary to chronic pars defects, left foraminal narrowing, and right lateral recess stenosis and mild central canal stenosis.


The VA General Counsel has explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital and developmental "defects" are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for "diseases" (but not "defects") of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)); 38 C.F.R. §§ 3.303(c), 3.306.  The General Counsel indicated that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Also according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental "defect", such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  But such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  Id.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  

If instead the claimed disorder is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

So to obtain medical opinions concerning these determinative issues, the Board is remanding the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4), and indicating VA must obtain such an opinion when necessary to fairly decide a claim.

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for further medical comment concerning the etiology of the Veteran's claimed low back disorder.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

(a)  Is the Veteran's spondylolisthesis a congenital defect or congenital disease?

*If not subject to improvement or worsening, then this would suggest it is a defect, whereas if it is would suggest it is a disease.

(b) If a "disease", then an opinion is needed concerning whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression, including as a result or consequence of the injury he claims to have sustained while in service.  So in making this determination, the examiner must consider the Veteran's complaint in 1962 of "sore muscles" in his lower back and his eventual discharge from the reserves on account of what was described as first-degree spondylolisthesis.

(c)  If instead a "defect", then an opinion is needed concerning whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect - such as would be reflected by the additional diagnoses he has received since service of osteoarthritis/degenerative changes, left foraminal disc protrusion, grade-one anterolisthesis secondary to chronic pars defects, left foraminal narrowing, and right lateral recess stenosis and mild central canal stenosis.

It therefore is imperative the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the claims file.

If the examiner cannot provide this requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorder remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences for this pending claim as it would require the evaluation of his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655.

2.  Then readjudicate the claim, de novo, in light of all additional evidence since the March 2008 SOC.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


